Citation Nr: 1641832	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  07-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic anxiety reaction with psychological gastrointestinal complaints.

2.  Entitlement to service connection for a stomach disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for nerve damage, right wrist.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for scoliosis of the lumbar spine.

7.  Entitlement to service connection for a hip disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.

The appeal comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2013, the Board issued a decision denying the issue of entitlement to service connection for a TBI.  The Board adjudicated the issues of chronic anxiety with psychological gastrointestinal complaints (stomach disability), headaches, and wrist nerve damage, as symptoms of the Veteran's alleged TBI.  In March 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  Additionally, it instructed the Board to separately adjudicate whether new and material evidence has been received to reopen the previously denied claims of entitlement to chronic anxiety reaction with psychological gastrointestinal complaints; a stomach disability; nerve damage, right wrist; and headaches.

In September 2015, the Board reopened each of the service connection claims and remanded them for further development.  

The Veteran presented testimony at a Board hearing in August 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for scoliosis of the lumbar spine and for a hip disability come to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2013; a statement of the case was issued in July 2015; and a substantive appeal was received in August 2015.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Board remanded issues 1-5 because the Court found that the VA failed to adequately assist the Veteran in developing his claims.  Specifically, the Court noted authorization and consent forms dated August 2007 in which the Veteran requested that that the VA obtain records from Dr. S.V.D. of Rose Health Care Centers; Dr. C. and Dr. J.; the University of Missouri ; and Dr. P. of Porter Hospital.  The Board noted that the RO sent letters to each doctor/facility in September 2007.  Many of them were returned as undeliverable in October 2007 and December 2007.  The Court found that the RO, in failing to inform the Veteran of its failed efforts to obtain these records, failed in its duty to assist.  Consequently, the Board found that the RO must inform the Veteran of its efforts to obtain the records sought, and must further assist the Veteran in obtaining additional records that the Veteran identifies.

In November 2015, the Veteran stated that the medical records at these facilities are no longer available, and that the VA should decide the case (VBMS, 11/17/15).  The record confirms that records from Rose Medical Center were purged (VBMS, 11/23/15, p. 11); and that no records were found at Kaiser Permanente (VBMS, 11/19/15).  Consequently, the Board finds that the RO has complied with this remand directive.  

However, the Board also instructed the RO to readjudicate the claims on a de novo basis.  In so doing, the Board directed the RO that it "must consider the Veteran's statements regarding his status as a corpsman in the infirmary, and his contention that he was able to receive informal, and often undocumented treatment during service.  Regarding the Veteran's TBI, the RO should address the evidence of dental treatment to remove a foreign body in June 1966, which is proximate in time to the alleged head injury."

In its April 2016 Brief, the Veteran's representative requested that the claims be remanded again because the RO failed to adequately address the instructions set forth in the remand.  The Board agrees.  There is no evidence that the RO considered the Veteran's statements regarding having received informal treatment during service.  Nor did the RO address the evidence of dental treatment to remove a foreign body in 1966.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Consequently, the Board finds that the claims need to be remanded once again.  

Additionally, the Board notes that although records from Rose Medical Center were purged, the Veteran recently submitted an April 1992 correspondence from Dr. Sarah Van Duzer of Rose HealthCare Centers (VBMS, 6/30/16).  The correspondence reveals a medical history significant for treatment of stress induced headaches.  The RO must consider this new evidence in its readjudication of the claim.    


Lumbar spine, hip

In his August 2015 substantive appeal (VA Form 9) the Veteran requested to testify before the Board via a videoconference hearing.  The December 2015 certification of the appeal (VA Form 8) acknowledges the request and notes that the hearing was not yet held. 

The Board finds that the claims must be remanded for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the issues of entitlement to service connection for chronic anxiety reaction with psychological gastrointestinal complaints; a stomach disability; headaches; nerve damage, right wrist, a TBI on appeal on a de novo basis.  In so doing, the RO must consider the Veteran's statements that as a corpsman in the infirmary, he was able to receive informal and often undocumented treatment during service. 

Regarding the Veteran's TBI, the RO must address the evidence of dental treatment to remove a foreign body in June 1966, which is proximate in time to the alleged head injury.  The RO must also address the April 1992 correspondence from Dr. S.V.D. regarding a medical history that was significant for treatment of stress induced headaches.  

2.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

3.  Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time, and location of the hearing.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




